Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1210
                       Lower Tribunal No. 14-25341
                          ________________


                             Jonathan Taba,
                                  Appellant,

                                     vs.

                              Tiffany Taba,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Jonathan Taba, in proper person.

     Roberto E. Moran, P.A., and Roberto E. Moran, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.